Order of business
The final draft agenda, as drawn up by the Conference of Presidents at a meeting on Thursday, 5 May 2011, pursuant to Rule 137 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
[Wednesday]:
There is an amendment which will shortly be presented by Mr Speroni. Regarding the debate on foreign, security and defence policy, the Europe of Freedom and Democracy Group has requested that the statement on the situation in Syria and Camp Ashraf by the High Representative and Vice-President of the Commission should include the Coptic Christian community in Egypt. This is an amendment for Wednesday, for the morning session at 09:00 when Mrs Ashton will be present. Mr Speroni will now present the amendment. Thank you.
Mr President, we did not want to fundamentally change - or rather propose to fundamentally change - the order of business by adding or replacing an item; we are simply asking to expand the topic on which the Vice-President will be reporting.
We are simply asking that Syria, Camp Ashraf and the matter of the Christian minority, and, above all, the Coptic minority, in Egypt, be added to the topic under discussion. We are talking about a sensitive area and a topic that concerns the protection of minorities, which is why I ask my fellow Members to approve this proposal.
(FR) Mr President, I fully support that request but I asked you for the floor in order to speak about Tuesday's order of business. I do not know whether you can give me the floor now or whether you wish to give it to me after the decision on Mr Speroni's proposal.
We must now close our initial discussion on the point regarding Wednesday.
(IT) Mr President, I am taking the floor in order to support Mr Speroni's request, precisely because the situation dominated by clashes involving the Coptic community is an illustration of the risks associated with what is happening in Egypt.
I therefore call for this request to be supported, precisely because this is not a question of defending the Coptic community's demonstration of its identity. Rather, it is proof of the complex situation in Egypt. I therefore believe that close monitoring by the European Parliament - especially through Commissioner Ashton's statement - is absolutely necessary.
(FR) Mr President, ladies and gentlemen, everyone has been shocked at what has happened in Egypt. We have to be sensible, though. Six points are going to be discussed with Baroness Ashton. You have Syria, Ashraf, you have the Gualtieri report, the Albertini report, you have the problem of Europe as a global actor in the United Nations. It really does not make sense.
I believe that we should ask the Committee on Foreign Affairs to discuss the situation in Egypt, including everything that has gone on between the minorities, to draft an own-initiative report, and then simply to hold a debate on Egypt with Baroness Ashton one month later. We need a proper debate on what is happening in Egypt. If you add a sixth point, one person will discuss it, and the other people will discuss something else. You will not focus the debate on Egypt by discussing six points with Baroness Ashton.
Therefore, I understand your emotion, but to add something that will not be discussed on Wednesday morning anyway is not the solution.
(FR) Mr President, I shall be brief: the Conference of Presidents has scheduled a vote on the possible lifting of my parliamentary immunity for tomorrow, Tuesday.
I do not wish to elaborate on the matter but, on the specific issue of the order of business, I would even so like to say that I am a little shocked - to put it mildly - that, as no debate has been scheduled, I cannot present my point of view to the House, even for two or three minutes. I believe there is a case for presenting it, because it seems to me that the rapporteur has recycled the argument cited last time by Mrs Wallis, who concluded that my parliamentary immunity should be lifted, something that the Court of Justice condemned in very clear terms.
(The President cut off the speaker)
That is not a point of order.
(FR) Mr President, I call for a debate, I call for two or three minutes' speaking time. That is an item on the order of business as far as I am aware. Two or three minutes to defend an MEP's honour: that is all that I am asking for. Is it possible that, one day, this Parliament might respect the right of defence of one of its Members, and not just in Guatemala or Indonesia, but inside this Chamber?
Mr Gollnisch, we are acting in accordance with Rule 7(8) of the Rules of Procedure, and it states there quite clearly how to proceed in such matters. Any comments that you may have concerning the order of business must be submitted at least one hour before the session which we have just opened. I repeat, this is in Rule 7(8) of our Rules of Procedure.
(FR) Mr President, the Conference of Presidents has scheduled a debate on Wednesday afternoon on the Italian and French Governments' proposal to cast aside the Schengen agreements. Please excuse me, it is actually scheduled for Tuesday afternoon, at 15:00.
The Conference of Presidents decided that Mr Barroso should attend, and I should like to know from the information available whether he will be there. Why is this very important to us? It is important because the first person to have adopted a position after the summit meeting between Mr Sarkozy and Mr Berlusconi was the President of the Commission, Mr Barroso, whereas the Commissioners subsequently expressed a different view.
Given that it is actually the job of the Commission President to represent the Commission, we are anxious for Mr Barroso to be present at 15:00 on Tuesday afternoon. I apologise for having mixed up Tuesday and Wednesday.
Mr Cohn-Bendit, thank you for your remarks. I will check it. I have no other information right now but I can check it for you. A special gesture!
I declare the order of business for the week adopted.